DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                     Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-13-2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-8 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of an electrolyte comprising an A) i) an additive A comprising Formula I-1, [R1 equals R2 equals R3 equals R4 = hydrogen and  x = y = 0 ; and m = n = 2]; specifically 1, 3-acetonitrile pyrimidine [1st compound cited in st compound claim 3 cited on page 5]; B) an additive B comprising a sulfonimide lithium salt represented by Formula II, where Rf = F, 1st compound cited in claim 4, specifically, lithium bis (fluorosulfonyl)imide (LiFSI) and further comprising an additive C comprising a sulfate having the Formula III-1 cited in claim 7 where R 31 is an unsubstituted C2 alkyl group (ethylene), specifically, 1, 3, 2-dioxathiolane 2, 2-dioxide in the reply filed on 11-2-2020 and 12-8-2021 is acknowledged.  
        
Claim Rejections - 35 USC § 112
Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte further comprising an additive C in an amount of 0.1-10% by mass of the electrolyte, does not reasonably provide enablement for any amount of the additive C to be present in the electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 6-8 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time .

Claims 6, 8 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cyclic sulfate compound, does not reasonably provide enablement for a linear sulfate compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0061, 0064].
Claims 6, 8 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cyclic sulfite compound, does not reasonably provide enablement for a linear sulfite compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0064-0067].
Claims 6, 8 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cyclic sulfonate compound, does not reasonably provide enablement for a linear sulfonate compound.  The specification does not enable any person skilled in the art to which it make the invention commensurate in scope with these claims.  This is taught in [0068-0077].

Claims 6-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 6 is rejected because there is no antecedent basis for “wherein the electrode further comprises”.  In addition, an electrolyte cannot comprise an electrode but a battery can comprise an electrode.           Claim 6 is rejected because the claim should cite “wherein the sulfonate compound is selected from one or more selected from the group consisting of a sultone compound and a disulfonate compound” because of the use of “and”.
Allowable Subject Matter
Claims 1-2, 4-5 and 9-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727